DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on August 5, 2022.  They have been fully considered and are persuasive.  The amendments are sufficient to obviate interpretation under 35 U.S.C. 112(f), therefore overcoming the associated rejections based on 35 U.S.C. 112(a) and 112(b).  The amendments are also sufficient overcome the remaining rejections based on 35 U.S.C. 112(a) and (b).  However, the amendments are not sufficient to place the claims in condition for allowance because they have necessitated additional grounds for rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second program determined to be valid” in line 12.  There is insufficient antecedent basis for this limitation.  Although the claim includes an original recitation of a second program, and includes a step to verify its validity, the claim has not established that the second program is valid.  The Examiner recommends amending this step to recite “a second control circuit that executes the second program after it is determined to be valid”.
Claim 1 also recites “the first block including a module circuit used for verification” in the last line of pp. 2.  There is insufficient antecedent basis for this limitation.  Although the claim includes an original recitation of a first block, it has not been established as including a module circuit used for verification.  The Examiner recommends amending this step to recite “… to supply power to the first block, the first block including a module circuit used for verification”.
The Examiner additionally notes that claim 1 appears to include a typographical error in line 19: “a clock control circuit that controls supply of clock to at least one module circuit”.  The Examiner recommends amending this limitation to recite “a clock control circuit that controls supply of a clock”.
	Claim 2, line 6, recites “a module circuit required for verification”.  Claim 2 is not explicitly rejected on this basis, but the Examiner notes that this language differs from the amended language in claim 1, which recites a module circuit used for verification.  Consistent language should be employed if claims 1 and 2 are referencing the same module circuit.
	Claim 3 recite “the clock” in line 5.  Claims 1 and 2 are understood, based on the claim language and the teaching of the specification (Fig. 1 and 2) as reciting a plurality of clock signals that are each provided to a respective module.  Therefore, claim 3 is indefinite because it is unclear which clock signal is being referenced.  The Examiner notes that similar reasoning was previously applied to cancelled claim 15.  The Examiner recommends amending the limitation to include appropriately identifying language when referencing a previously established clock.
	Claim 4 recites “… supply power to a block not including a module circuit used for verification”.  It is unclear if this limitation references the original module circuit used for verification recited in claim 1.  Alternatively, it is unclear if this limitation is meant to establish that the block of claim 4 does not physically incorporate the same module circuit used for verification as recited in claim 1, or that the module circuits of the block are not used for verification.  The Examiner recommends amending the claim to distinguish the module circuit of claim 4 from the module circuit of claim 1.
	Claims 7-19 are rejected on the same basis as their counterparts employing similar language in claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov